Citation Nr: 1728808	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to asbestos exposure.

3.  Entitlement to service connection for emphysema, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.  He subsequently served in the U.S. Coast Guard Reserve for many years.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2013, the Veteran and his representative were notified of the date, time, and location of a Board hearing the Veteran requested in connection with the present appeal.  See 38 C.F.R. § 20.704(b).  He failed to appear for the hearing, however, and no motion for rescheduling has been received.  Accordingly, the Board will process his appeal as though the request for hearing has been withdrawn.  See 38 C.F.R. § 20.704(d).

In November 2016, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Exposure to asbestos during service is conceded.  

2.  The Veteran is not diagnosed with an asbestos-related respiratory condition.

3.  The Veteran's service treatment records do not contain any complaints, treatment, or diagnoses of respiratory disorders, and the Veteran was not treated for a respiratory disorder until many years after service. 

4.  There is no probative evidence that the Veteran's chronic respiratory disorder, including chronic obstructive pulmonary disease, is causally or etiologically related to service, to include as due to asbestos exposure.

5.  There is no probative evidence that the Veteran's emphysema, is causally or etiologically related to service, to include as due to asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic respiratory disorder, including chronic obstructive pulmonary disease, to include as due to asbestos exposure, have not been met. 38 U.S.C.A. §1110, 1154(a); 38 C.F.R. §3.102, 3.303, 3.304 (2016). 

2.  The criteria for service connection for emphysema, to include as due to asbestos exposure, have not been met. 38 U.S.C.A. §1110, 1154(a); 38 C.F.R. §3.102, 3.303, 3.304 (2016). 

3.  The criteria for service connection for asbestosis have not been met. 38 U.S.C.A. §1110, 1154(a); 38 C.F.R. §3.102, 3.303, 3.304 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty or any period of inactive duty for training (INACDUTRA) where the individual is disabled from an injury incurred in the line of duty.  See 38 USCA §101, (24); 38 C. F. R. §3.6 (a).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163-67 (Fed.Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Service connection may only be granted when a current disability exists that is related to an injury or disease in service.  See Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. §4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosis or identifiable underlying malady or condition, does not, in and of itself constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cit. 2001).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, there is special guidance for developing such claims.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases;" and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." 

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  See Ennis v. Brown, 4 Vet.App. 523, 527 (1993); McGinty v. Brown, 4 Vet.App. 428, 432 (1993).  VA adjudication manuals note the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure also may have been direct or indirect, and the extent or duration of exposure is not a factor.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3.

The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The Manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

II.  Analysis

The Veteran asserts that he is entitled to service connection for asbestosis, chronic obstructive pulmonary disease (COPD), and emphysema as a result of exposure to asbestos in service during the performance of his duties as a ship cook from 1961 to 1965, and Port Securityman (which allegedly included inspecting tankers, transport vehicles, and ships, as well as being exposed to asbestos-covered paint) while serving in the Reserve from 1973 to 1995.  His service records confirm that his military occupational specialty (MOS) was Ships Cook and Port Security.

VA treatment records show that the Veteran smoked cigarettes from 1956 until 1995.  The law provides that, for claims filed after June 9, 1998, as in the instant case, service connection may not be granted on the basis that it resulted from disease or injury attributable to the use of tobacco products during active service.  See 38 U.S.C.A. §1103 (a) (West 2014); 38 C.F.R. §3.300 (2016).

The service treatment records (STRs) show that on a May 1987 examination, the Veteran reported experiencing shortness of breath, as well as expectoration and that he smoked one pack of cigarettes per day.  However, while decreased pulmonary function was noted, his lungs and chest were otherwise indicated to be normal on clinical evaluation on this as well as on all other annual examinations while in service.  A July 1991 STR verifies the Veteran's exposure to noise and benzene, but is negative for asbestos exposure.  The STRs do not show any treatment or diagnoses related to COPD or other respiratory disorders.

December 2002 private treatment records indicate that the Veteran experienced shortness of breath and a morning cough, with small amounts of sputum present.  In December 2005, his chest expansion was limited with diminished breathing sounds.  On x-ray, he was noted to have clear lung fields and diffuse bronchial wall thickening that was consistent with chronic bronchial disease.  He was diagnosed as having COPD and emphysema, with significant exercise hypoxemia.  December 2005 x-rays are negative for asbestos exposure.  A May 2007 report notes treatment for a chronic cough related to emphysema.  

The Veteran wrote in a December 2009 statement that he was exposed to asbestos while serving as a Port Securityman in the Reserve, while he was responsible for inspecting tankers, ships, and transport vehicles.  

Private treatment records demonstrate ongoing treatment for COPD at the Kirklin Clinic Division of Pulmonary approximately every three to four months.  He was noted to have limited chest expansion and diminished breathing sounds, but no wheezing, rales or rubs.  See June 2006 to September 2008 private treatment records.  A December 2008 x-ray report demonstrated hyperinflation of the lungs and small bilateral effusions.  An April 2009 treatment record notes a history of COPD attributable to the fact that the Veteran was a one-pack-per-day smoker.  It was further recognized that he quit smoking in 1996 upon undergoing a coronary artery bypass graft.  

For purposes of this appeal, the Board will assume the Veteran was exposed to asbestosis during his service.  

Regarding the question of whether asbestosis should be service connected, a  January 2017 VA examiner noted the Veteran's chest x-rays of record were negative for any asbestos exposure.  On the contrary, the examiner found any current respiratory disorders that were observed upon examination are more consistent with his history of chronic tobacco abuse.  Thus, there was no diagnosis of asbestosis present.

The evidence of record demonstrates that the Veteran has not had asbestosis diagnosed at any time, to include during the period of the claim.  In the absence of competent evidence of a current diagnosis of asbestosis, he has not presented a valid claim for service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regards to the Veteran's COPD and emphysema, the Veteran's examination in January 2017 supports his diagnosis of chronic obstructive pulmonary disease (COPD).  While the Board acknowledges the Veteran's asbestos exposure, the evidence of record does not support a finding of asbestos-related respiratory disease.

The January 2017 examiner noted the Veteran's mild obstructive lung defect was confirmed by the decrease in flow rate; however, his chest x-rays of record were negative for any asbestos exposure.  He noted the Veteran was an avid tobacco smoker since he was a teenager until 1995.  The examiner further opined that there is a direct correlation to COPD and smoking tobacco, as well as the reduced pulmonary function associated with cigarette smoking, referencing the Harrison Textbook of Medicine.  The medical examiner opined that the Veteran's COPD was less likely than not (less than 50 percent probability) incurred in or caused by his active service.  He further opined that smoking is a major risk factor for emphysema.  This opinion was based on the interview and examination of the Veteran and evidence of record, which reflect that the Veteran suffered from chronic tobacco abuse, and is more likely a result of the Veteran's 39 year history of cigarette smoking, before quitting in 1995. 

The evidence shows that, during the pendency of the claim, the Veteran has had diagnoses of COPD and emphysema.  His STRs are silent for any treatment, or diagnoses of these disabilities, and while reserve records document decreased pulmonary function, they do not speak to the actual onset of disability due to a disease or injury experienced during a contemporaneous period of active duty for training, or an injury experienced during a contemporaneous period of inactive duty training.  Moreover, the Veteran does not allege that he has had continuous respiratory symptoms since service; on multiple occasions, he has stated he first noticed respiratory symptoms leading to his diagnosis, such as shortness of breath, in 2002.  

The most probative evidence of record that addresses the question of a possible nexus between the Veteran's COPD/emphysema and his military service, namely the medical opinions by the January 2017 VA examiner, is against the Veteran's claims.  The opinion is by a medical professional (who is competent to provide such opinions), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  Consequently, service connection for COPD and emphysema is not warranted.  See 38 C.F.R. §3.303(b).

As noted, the Board finds the Veteran's report of being exposed to asbestos during service to be credible.  Although the Veteran is competent to report on his own symptomatology, he is not competent to offer an opinion on whether his respiratory disorder is related to asbestos exposure.  His statement on etiology is therefore not afforded probative value. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  The treatment records and the VA examination report do not indicate that a respiratory disorder, including COPD and emphysema, is due to any event, disease, or injury from military service.  Furthermore, the only competent opinion of record is from the VA examiner, and does not relate any currently diagnosed respiratory disorder to service.

The benefit of the doubt has been considered, however the evidence preponderates against the Veteran's claims for service connection for chronic obstructive pulmonary disease and emphysema, to include as due to asbestos exposure, and the claims must be denied. 38 U.S.C.A. §5107 (b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for chronic obstructive pulmonary disease is denied.

Entitlement to service connection for emphysema is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


